Citation Nr: 1003027	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for bilateral defective 
hearing.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from March 1961 to March 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the RO which, 
in part, denied service connection for a low back disability, 
bilateral defective hearing, and tinnitus.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran is not shown to have a hearing loss, tinnitus 
or a low back disability at present which is related to 
service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disorder due to 
disease or injury which was incurred in or aggravated by 
service nor may any arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & West 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.309 (2009).  

2.  Bilateral defective hearing was not incurred in or 
aggravated by service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 
6100 (2009).  

3.  The Veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, 
letters dated in November 2004 and May 2005, fully satisfied 
the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the duty to assist in this case, the 
Veteran's service treatment records and all available private 
medical records identified by him have been obtained and 
associated with the claims file.  The Veteran also was 
examined for VA purposes.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issues to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss or arthritis manifests to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2009).  

Back Disability

The Veteran contends that he injured his back when he was 
knocked of a tube by a wave while swimming in the waters off 
Vietnam in service.  He asserts that he was prescribed 
medication and had significant discomfort for about two 
months after the injury, and that he has had severe back 
problems ever since.  

In regard to his assertions, the Board notes that the 
Veteran's service treatment records, including his separation 
examination in February 1965, showed no complaints, 
treatment, abnormalities, or diagnosis referable to any back 
problems in service.  His separation examination showed his 
spine and musculoskeletal system was normal.  While the 
Veteran contends that he has had severe back problems ever 
since the alleged injury in service, he made no mention of 
any such problems on his original application for VA 
compensation received in September 1965, or when examined by 
VA in March 1968.  Similarly, while the Veteran reported that 
he has been treated by a private doctor for "many years" 
(see December 2004 consent form), the medical reports 
received from that physician in June 2005, do not reflect any 
complaints, findings, or diagnosis for any back problems.  

Regarding the Veteran's contentions that his current low back 
disability is related to an injury in service, the Board 
notes that he is competent to attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, etc.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2).  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Barr v. Nicholson, 21 Vet. App. at 310; 
see also Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  

In this case, while the Veteran is competent to describe his 
experiences in service, his current assertions of chronic 
back problems since service is not supported by any objective 
or contemporaneous evidence, or consistent with the available 
records from this period, and raises serious questions 
concerning his ability to provide accurate and reliable 
information.  While the service records showed that the 
Veteran was seen for such minor maladies as a sore throat and 
sprained finger during service, there is not a single 
reference to any back problems or any indication that the 
Veteran was ever prescribed medication for a back disorder.  
That the Veteran would report a history of occasional leg 
cramps and night sweats at the time of his service separation 
examination, and would file a claim of service connection 
with VA immediately after discharge from service, but never 
mention anything concerning what he now claims has been a 
chronic low back problem, is not believable.  Assuming, for 
the sake of argument, that the Veteran did not have any back 
symptoms at the particular moment in time when he filed his 
initial claim for service connection in 1965 and, therefore, 
did not mention his alleged back injury, the Veteran offers 
no explanation as to why he never filed a claim for what he 
now says he always believed to be a back disability related 
to service until 2004, some 40 years after service.  

The absence of any complaints, findings, or abnormalities in 
service or any competent evidence of a current back 
disability, notwithstanding, the Veteran was afforded a VA 
examination in March 2006.  The examiner indicated that the 
claims file was reviewed an included a detailed description 
of the Veteran's complaints, findings, and medical history.  
X-ray studies of the lumbosacral spine revealed multi-level 
degenerative changes, but was otherwise within normal limits.  
The examiner noted that there was no evidence of any 
treatment or abnormalities referable to the Veteran's back in 
service or in the 40 years subsequent thereto, and stated 
that he could not render a medical opinion as to the etiology 
of his chronic low back strain without resorting to 
speculation.  The examiner commented that, without evidence 
of the initial injury and supporting evidence of chronic 
symptoms over the last 40 years, it was not possible to link 
any current back disability to service.  

Based on the evidence discussed above, the Board finds that 
the Veteran's assertions regarding a low back injury in 
service and chronic back problems ever since is not supported 
by any credible evidence and is of limited probative value.  
Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 
1330, 1333 (Fed. Cir. 2000) (it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be 
considered in weighing the evidence).  

While the Veteran may believe that he has a low back 
disability at present which is related to service, he has not 
presented any competent medical evidence to support that 
assertion.  Direct service connection requires a finding that 
there is a current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Inasmuch as there was no objective evidence of a back injury 
or any back problem in service or until some 40 years after 
service, and no credible or competent evidence that any 
current back disorder is related to service, the Board finds 
no basis for a favorable disposition of the Veteran's claim.  
Accordingly, the appeal is denied.  

Defective Hearing and Tinnitus

The Veteran contends that he has a hearing loss and tinnitus 
which he believes is related to exposure to acoustic trauma 
in service.  However, he has not presented any competent 
evidence to support his assertions.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Veteran's hearing for whispered voice was 15/15, 
bilaterally at the time of his service enlistment examination 
in February 1961.  The service treatment records showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any hearing problems or tinnitus during service, and no 
disease or defects of the ears were noted on his separation 
examination in February 1965.  Audiological findings (as 
converted to ISO units) at that time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
10
0
5
5
5

On VA audiological examination in March 2006, the Veteran 
reported a history of exposure to aircraft engine and 
teletype machine noise in service, and to dynamite 
explosions, construction work, and small arms fire as a 
deputy sheriff in his civilian occupations since service.  He 
described intermittent tinnitus since 1961, that occurs a 
couple of times a day.  Audiological findings on examination 
showed puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
15
LEFT
10
10
10
15
15

The average puretone threshold was 11 in the right ear and 12 
in the left ear.  Speech recognition ability was 96 percent 
bilaterally.  The audiologist indicated that the Veteran's 
hearing was within normal limits and that his exposure to 
acoustic trauma in service had no effect on his hearing 
acuity or tinnitus.  

In this case, there is no competent evidence of hearing loss 
for VA purposes at anytime either in service or at present.  
The relevant question at issue is whether the Veteran has a 
hearing disability at present, as defined by 38 C.F.R. 
§ 3.385, so as to meet the criteria for service connection 
for defective hearing.  The diagnostic findings on VA 
audiological examination in March 2006 failed to show any 
evidence of hearing loss for VA compensation purposes.  
Additionally, the examiner opined that the Veteran's military 
service had no effect on his hearing or tinnitus.  

As to consideration of the Veteran's claim under the holding 
in Hensley, 5 Vet. App. 155, 162 (1993), the Board notes that 
the Veteran's service treatment records included only one 
audiological examination; at the time of his separation 
examination in February 1965.  As such, there is no basis to 
determine whether there was any measurable decrease in his 
hearing acuity during service.  Therefore, consideration of 
the holding in Hensley is not applicable to the facts of this 
case.  

The evidentiary records does not show a hearing loss as 
defined in 38 C.F.R. § 3.385 in service or at present, nor is 
there any objective evidence of any decrease in hearing per 
the directives of Hensley in service or within one year of 
separation from service.  Given the lack of competent 
diagnostic evidence showing that the Veteran has a hearing 
disability at present, as that term is defined in 38 C.F.R. 
§ 3.385, the claim for defective hearing must be denied.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

While the Veteran is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
United States Court of Appeals for Veterans Claims held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Given the lack of competent 
medical evidence showing that the Veteran had a hearing loss 
or tinnitus in service or at present, there can be no valid 
claim.  Brammer, 3 Vet. App. at 223 (1992).  Accordingly, 
service connection for bilateral defective hearing is denied.  

With respect to tinnitus, as described above, the Veteran is 
not considered to be a credible historian with respect to his 
claimed symptoms.  Given that, together with the absence of 
any documented record of complaints of tinnitus, and the 
examiner's adverse opinion, a basis upon which to establish 
service connection has not been presented.  




ORDER

Service connection for a low back disability is denied.  

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


